United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      June 8, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-60579
                           Summary Calendar


ISAAC MANUEL,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A77 528 561
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

     Isaac Manuel, a native and citizen of Angola, petitions for

review of an order from the Board of Immigration Appeals (BIA)

summarily affirming the immigration judge’s (IJ) decision to deny

his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).        Manuel

challenges the adverse credibility determination made by the IJ.

He contends that he has been the victim of persecution and that

he has a well-founded fear of future persecution and torture on

account of his religion and imputed political opinion.        He

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60579
                                 -2-

maintains that he is eligible for asylum or, in the alternative,

withholding of removal and relief under the CAT.

       “Credibility determinations are given great deference.”     Efe

v. Ashcroft, 293 F.3d 899, 905 (5th Cir. 2002).    This court

“cannot substitute [its] judgment for that of the BIA or IJ with

respect to the credibility of the witnesses or ultimate factual

findings based on credibility determinations.”     Chun v. INS, 40
F.3d 76, 78 (5th Cir. 1994).    Rather, “a credibility

determination may not be overturned unless the record compels

it.”    Lopez De Jesus v. INS, 312 F.3d 155, 161 (5th Cir. 2002)

(footnote omitted).

       The adverse credibility determination made by the IJ and the

BIA is supported by substantial evidence.     See Chun, 40 F.3d at

79.    The record thus does not compel a credibility determination

contrary to that of the IJ and the BIA.     See Lopez De Jesus, 312
F.3d at 161.    We also conclude that Manuel’s arguments that the

BIA erred in summarily affirming the IJ’s decision are without

merit.    See 8 C.F.R. § 1003.1(e)(4) (describing summary

affirmance procedure); Soadjede v. Ashcroft, 324 F.3d 830, 832-33

(5th Cir. 2003) (BIA’s summary affirmance procedure does not

violate due process).

       Accordingly, Manuel’s petition for review of the BIA’s order

is DENIED.